UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4421


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

IVANDER JAMES, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00965-CWH-1)


Submitted:   January 31, 2017                  Decided:   July 6, 2017


Before GREGORY, Chief Judge, and SHEDD and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ivander James, Jr., appeals from the sentence imposed after

he   was    resentenced      for    his    conviction     for    being    a   felon   in

possession of a firearm.              At resentencing, the court imposed a

term of imprisonment of time served and a three-year term of

supervised release.              Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

there      are    no   meritorious     issues      for   appeal,    but   questioning

whether         the    three-year    term    of     supervised      release     was    a

reasonable sentence.             James was advised of his right to file a

pro se informal brief, but has not done so.                          The Government

declined to file a brief.            We affirm.

      James suggests that the three-year term is a substantively

unreasonable sentence.              Because James was resentenced under 18

U.S.C. § 922(g)(1) (2012), the imposition of supervised release

under      18    U.S.C.    § 3583(a)      (2012)    became      discretionary.        We

review questions of law de novo.                  United States v. Strieper, 666
F.3d 288, 292 (4th Cir. 2012).                   The district court’s imposition

of a sentence is reviewed for an abuse of discretion.                          Gall v.

United States, 552 U.S. 38, 50 (2007).

      James acknowledges that the Supreme Court has held that

“[s]upervised          release    fulfills       rehabilitative     ends,     distinct

from those served by incarceration” and that “[t]he objectives

of supervised release would be unfulfilled if excess prison time

                                             2
were to offset and reduce terms of supervised release.”                                       United

States v. Johnson, 529 U.S. 53, 59 (2000).                                      In Johnson, the

Court      considered       whether         the        defendant         was     entitled      to    a

reduction in the term of his supervised release to compensate

him    for    two    and   a    half       years       of   time       served     over    what      was

available after some of his convictions were invalidated.                                           The

Court held that 18 U.S.C. § 3624(e) (2012) did not entitle the

defendant to credit based on over service of an original term of

imprisonment, stating that § 3624(e) “does not reduce the length

of a supervised release term by reason of excess time served in

prison.”       Johnson, 529 U.S. at 60.

       We have confirmed since Johnson that a supervised release

term    consecutive        to    a    term    of       imprisonment            cannot    be   served

concurrently to a term of imprisonment because the purpose of

supervised release is different from that of incarceration.                                         See

United States v. Neuhauser, 745 F.3d 125, 129 (4th Cir. 2014)

(evaluating         whether     civil       confinement          after      criminal       sentence

completed       counted         toward       supervised            release        term);      United

States v.       Buchanan,            638 F.3d 448,       451      (4th    Cir.       2011)

(considering         tolling         of    supervised            release        while    defendant

absconded).

       A     “term   of    supervised        release         .     .    .   [is]   part       of    the

sentence,” United States v. Evans, 159 F.3d 908, 913 (4th Cir.

1998), and is therefore reviewed for reasonableness.                                     Gall, 552
3
U.S. at 51.         If a sentence is procedurally reasonable, we review

for     “substantive            reasonableness                .      .      .      under         an

abuse-of-discretion        standard.”             United          States    v.    Carter,       564
F.3d 325,     328     (4th    Cir.     2009).               The       sentence       must     be

“sufficient, but not greater than necessary, to comply with the

purposes” of sentencing.              18 U.S.C. § 3553(a) (2012).

       The district court did not abuse its discretion in imposing

the maximum three-year term of supervised release.                                     The court

specified the need for supervision, stating that James had been

incarcerated for a lengthy period of time and that the purpose

of    supervised      release    was     to    have          someone      to    help    him     get

situated      and     provide    supervision            of    his    transition         to     life

outside     of   prison.        The    court      acknowledged            that    James      could

later move the court to terminate supervision.                                  James has not

rebutted the presumption of reasonableness.

       In   accordance     with       Anders,       we       have    reviewed      the    entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the amended judgment.                               This court

requires that counsel inform James, in writing, of the right to

petition     the    Supreme     Court    of       the    United       States      for    further

review.     If James requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move      in     this     court        for        leave       to        withdraw        from

representation.         Counsel’s motion must state that a copy thereof

                                              4
was served on James.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       5